Index 2Q 2015 Supplemental Category Page Roseland Overview 3 Residential Portfolio Overview 4 Operating Communities (Stabilized) 5 Operating Communities (Lease-Up) 6 In-Construction Communities 7 Future Development Communities 8 - 9 Capitalization Highlights - Debt and Equity 10 - 11 Operating Communities - Repositioning Details 12 Appendix 13 This Supplemental Operating and Financial Data is not an offer to sell or solicitation to buy any securities of the Company. Any offers to sell or solicitations of the Company shall be made by means of a prospectus. The information in this Supplemental Package must be read in conjunction with, and is modified in its entirety by, the Quarterly on Form 10-Q (the “10-Q”) filed by the Company for the same period with the Securities and Exchange Commission (the “SEC”) and all of the Company’s other public filings with the SEC (the “Public Filings”). In particular, the financial information contained herein is subject to and qualified by reference to the financial statements contained in the 10-Q,the footnotes thereto and the limitations set forth therein. Investors may not rely on the Supplemental Package without reference to the 10-Q and the Public Filings. Any investors’ receipt of, or access to, the information contained herein is subject to this qualification. 1 DISCLOSURE REGARDING FORWARD-LOOKING STATEMENTS Weconsider portions of this information to be forward-looking statements within the meaning of Section21E of the Securities Exchange Act of 1934, as amended.We intend such forward-looking statements to be covered by the safe harbor provisions for forward-looking statements contained in Section21E of such act. Such forward-looking statements relate to, without limitation, our future economic performance, plans and objectives for future operations and projections of revenue and other financial items. Forward-looking statements can be identified by the use of words such as “may,” “will,” “plan,” “potential,” “projected,” “should,” “expect,” “anticipate,” “estimate,” “continue” or comparable terminology. Forward-looking statements are inherently subject to risks and uncertainties, many of whichwe cannot predict with accuracy and some of whichwe might not even anticipate. Althoughwe believe that the expectations reflected in such forward-looking statements are based upon reasonable assumptions at the time made,we can give no assurance that such expectations will be achieved. Future events and actual results, financial and otherwise, may differ materially from the results discussed in the forward-looking statements. Readers are cautioned not to place undue reliance on these forward-looking statements. Among the factors about which the Company has made assumptions are: · risks and uncertainties affecting the general economic climate and conditions, which in turn may have a negative effect on the fundamentals ofour business and the financial condition ofour tenants and residents; · the value ofour real estate assets, which may limitour ability to dispose of assets at attractive prices or obtain or maintain debt financing secured byour properties or on an unsecured basis; · the extent of any tenant bankruptcies or of any early lease terminations; · ourability to lease or re-lease space at current or anticipated rents; · changes in the supply of and demand for our properties; · changes in interest rate levels and volatility in the securities markets; · our ability to complete construction and development activities on time and within budget, including without limitation obtaining regulatory permits and the availability and cost of materials, labor and equipment; · forward-looking financial and operational information, including information relating to future development projects, potential acquisitions or dispositions, and projected revenue and income; · changes in operating costs; · ourability to obtain adequate insurance, including coverage for terrorist acts; · ourcredit worthiness and the availability of financing on attractive terms or at all, which may adversely impactour ability to pursue acquisition and development opportunities and refinance existing debt andour future interest expense; · changes in governmental regulation, tax rates and similar matters; and · other risks associated with the development and acquisition of properties, including risks that the development may not be completed on schedule, that the tenants or residents will not take occupancy or pay rent, or that development or operating costs may be greater than anticipated. For further information on factors which could impact us and the statements contained herein, see Item 1A: Risk Factors in our Annual Report on Form 10-K for the year ended December 31, 2014. We assume no obligation to update and supplement forward-looking statements that become untrue because of subsequent events, new information or otherwise. 2 Roseland Overview 2Q 2015 Supplemental Roseland, the Residential Division of Mack-Cali Realty Corporation (“MCRC” or the “Company”), serves as the Company’s platform for the strategic transformation of its real estate holdings into the multi-family sector.As reflected through the various components of the Roseland portfolio highlighted in this new Supplemental, the Company forecasts short- and long-term value creation through its multi-family investment.This distinct Supplemental was conceived in mid-June upon installation of new Company leadership, and we anticipate further enhancements and transparency over the coming quarters to allow for full appreciation of the Company’s multi-family expansion. Roseland’s exceptional track record and proven commitment to excellence has established it as one of the premier residential and mixed-use developers in the Northeast.Roseland has an industry leading reputation for successful and profitable conception, execution and management of Class A residential developments.Roseland’s entrepreneurial owner/developer approach is hands on from project conception to operations incorporating all responsibilities of development, construction, financing, marketing, leasing and on-going property management. Roseland, a full-service real estate company, has a scalable and integrated business platform overseeing operating and in-construction assets, a geographically desirable land portfolio (much of which benefits from historical low, below market land bases) and sourcing of new sites from both strategic Repurposing of MCRC’s office holdings (as further described herein) and new development and acquisition opportunities.We envision continuous annual production from Roseland’s owned/controlled land inventory, thereby generating ongoing value creation and cash flow growth from the Company’s Residential Division. Roseland Management Services, the property management division of Roseland, is a best-in class manager with a portfolio of approximately 10,100 apartments under management including properties owned by Roseland as well as third party, institutionally owned assets on a fee-management basis (approximately 4,500).Roseland Management Services’ active presence in the Washington, DC to Boston corridor provides invaluable market-based contributions as Roseland evaluates and develops new opportunities. Roseland executive leadership, a cohesive unit since 2003, has an average experience of 17 years at Roseland and 26 years in the industry. · Marshall Tycher President · Andrew Marshall Executive Vice President, Chief Operating Officer · Ivan Baron Executive Vice President, Chief Legal Counsel · Bob Cappy Executive Vice President, Chief Financial Officer · Brenda Cioce President, Roseland Management Services · Gabriel Shiff Executive Vice President, Finance 3 Residential Portfolio Overview 2Q 2015 Supplemental Overview As of June 30, 2015,Roseland had a current Residential Portfolio, excluding communities under third party management contracts, comprised of: -Operating & Lease-Up Communities: 5,644 apartments -In-Construction Communities: 1,182 apartments -Future Development Communities: 9,042 apartments Through continuous construction production from its Future Development portfolio, the Company envisions cash flow and value creation growth via expansion of its Operating and Lease-Up communities from 5,644 apartments to 9,082 apartments through year-end 2017 (61% increase).Further, at year-end 2017 we project 2,620 apartments will be in construction, with over 4,000 apartment development opportunities available for ongoing growth. Note A:The Company is evaluating alternatives to increase its ownership and cash flow participation throughout the portfolio. Note B:The Company is committed to expanding its current Residential Portfolio via strategic acquisitions and Repurposing activities from its office holdings. 4 Operating Communities (Stabilized) 2Q 2015 Supplemental As of June 30, 2015, the Company held interests in Operating Communities totaling 4,669 apartments, some of which are currently undergoing strategic Repositioning.The initial Roseland portfolio investment included multiple subordinated joint ventures in which Roseland was the developer and received a promoted interest in excess of a hurdle rate.Due to the increase of rental income, the embedded value of these interest has increased substantially.For example, in 2Q-2015 we sold our subordinated interest in Morristown Train Station for approximately $6.4 million on a $2.2 million book basis, producing a 2.9x multiple.We believe that over the next six to eight quarters we will favorably restructure our ownership or exit these interests. Operating Highlights Average Average Percentage Percentage Revenue Revenue Apartment Rentable Avg. Year Leased Leased Per Home Per Home NOI NOI NOI Residential Location Ownership Homes SF Size Built Q2 2015 Q1 2015 Q2 2015 Q1 2015 Q2 2015 Q1 2015 YTD Consolidated Alterra I (1) Revere, MA 100.00% 96.8% 97.4% Alterra IB (1) Revere, MA 100.00% 97.3% 96.4% Park Square Rahway, NJ 100.00% 98.1% 98.1% Richmond Court (1) New Brunswick, NJ 100.00% 82 100.0% 100.0% Riverwatch Commons (1) New Brunswick, NJ 100.00% 98.3% 99.2% Andover (1) Andover, MA 100.00% 98.6% 96.8% Consolidated 100.00% 97.8% 97.4% Participatory Joint Ventures Crystal House (1)(2) Arlington, VA 25.00% 94.0% 97.2% Participatory Joint Ventures 25.00% 94.0% 97.2% Subordinated Joint Ventures Marbella Jersey City, NJ 24.27% 99.5% 99.3% Monaco Jersey City, NJ 15.00% 98.3% 98.5% RiversEdge at Port Imperial Weehawken, NJ 50.00% 97.0% 97.0% RiverTrace Weehawken, NJ 25.00% 98.7% 98.7% The Estuary Weehawken, NJ 7.50% 98.6% 94.0% Metropolitan at 40 Park Morristown, NJ 12.50% 97.7% 94.6% The Chase at Overlook Ridge Malden, MA 50.00% 98.9% 96.8% Subordinated Joint Ventures 24.16% 98.5% 97.1% Total Operating Communities - Residential (3) 45.43% 97.6% 97.2% Commercial Parking Spaces Retail SF Port Imperial Garage I Weehawken, NJ 43.75% NA NA Port Imperial Retail I Weehawken, NJ 43.75% 52.0% 52.0% Shops at 40 Park Morristown, NJ 12.50% 60.4% 60.4% Riverwalk at Port Imperial West New York, NJ 20.00% 64.0% 64.0% Total Operating Communities - Commercial 20.15% 61.8% 61.8% NA NA (1) Assets targeted for or undergoing repositioning.Additional information on Repositioning Communities can be found on Page 12. (2) Unit count excludes 30 apartments permanently offline for renovation.Percentage Leased decreased as a result of an additional 69 offline apartments commencing Repositioning in 2Q. (3) Excludes approximately 45,000 SF of ground floor retail. (4) Ownership represents Company participation after satisfaction of Priority Capital, as detailed on Page 10. See appendix for select financial definitions. 5 Operating Communities (Lease-Up) 2Q 2015 Supplemental As of June 30, 2015, the Company held interests in four communities currently undergoing lease-up, totaling 975 apartments with initial stabilization dates from Q3 2015 to Q2 2016. Operating Highlights Percentage Percentage Projected Projected Apartment Rentable Avg. Total Initial Project Project Leased Leased Stabilized Stabilized Community Location Ownership Homes SF Size Costs Occupancy Completion Stabilization Q2 2015 Q1 2015 NOI Yield Participatory Joint Ventures 701 2nd Street, NE Washington, DC 50.00% Q1 2015 Q4 2015 Q2 2016 40.5% 7.1% 5.87% RiverPark at Harrison Harrison, NJ 36.00% Q4 2014 Q2 2015 Q3 2015 99.3% 97.2% 6.87% Participatory Joint Ventures 46.20% 56.5% 31.6% 5.99% Subordinated Joint Ventures Portside at Pier One - 7 East Boston, MA 38.25% Q4 2014 Q2 2015 Q3 2015 93.9% 54.7% 6.48% RiverParc at Port Imperial Weehawken, NJ 20.00% Q1 2015 Q3 2015 Q1 2016 53.9% 14.3% 6.95% Subordinated Joint Ventures 27.04% 69.3% 29.9% 6.76% Total Lease-Up Communities (1) 37.24% 62.5% 30.8% 6.32% Represents 309 units ofinitial lease-up success from recently completed inventory Value Creation Summary Projected Stabilized NOI Average - Projected Stabilized Yield 6.32% Average - Stabilized Cap Rate 4.66% Projected Asset Valuation Less: Total Costs Projected Value Creation Projected Development Margin 35% Company Share of Value Creation ($) Company Share of Value Creation (%) 30% Company Capital Requirement - Total Company Capital Requirement - Remaining $0 (1) Excludes approximately 28,800 SF of ground floor retail. (2) Subsequent to quarter-end, RiverPark at Harrison was refinanced resulting in an ownership buy-up to 45% as well as a cash distribution of approximately $1.7 million. (3) Ownership represents Company participation after satisfaction of Preferred Capital, as detailed on Page 10. (4) Percentage Leased of Lease-Up communities represents quarter-end levels. See appendix for select financial definitions. 6 In-Construction Communities 2Q 2015 Supplemental As of June 30, 2015, the company had four In-Construction Communities representing 1,182 apartments with lease-up commencement dates from Q4 2015 to Q4 2016. Project Capitalization - Total Capital as of 2Q 2015 Development Schedule Third Projected Projected Apartment Total MCRC Party Total MCRC Initial Project Stabilized Stabilized Community Location Ownership Homes Costs Debt Capital Capital Costs Capital Start Occupancy Stabilization NOI Yield Consolidated Eastchester (Tuckahoe) Eastchester, NY 76.25% Q1 2014 Q1 2016 Q1 2017 6.61% Consolidated 76.25% 6.61% Participatory Joint Ventures Marbella South (M2) Jersey City, NJ 24.27% Q3 2013 Q4 2015 Q4 2016 6.41% URL® Harborside - I Jersey City, NJ 85.00% Q4 2013 Q4 2016 Q3 2018 6.09% Participatory Joint Ventures 67.41% 6.18% Commercial Port Imperial Garage II Weehawken, NJ 100.00% - $- $- Q3 2014 Q3 2015 N/A 6.33% Commercial 100.00% - $- $- 6.33% Total In-Construction Communities 6.23% Value Creation Summary (Residential) Projected Stabilized NOI Average - Projected Stabilized Yield 6.22% Average - Stabilized Cap Rate 4.75% Projected Asset Valuation Less: Total Costs Projected Value Creation Projected Development Margin 31% Company Share of Value Creation ($) An increase in participation as compared to Roseland's historic pattern. Company Share of Value Creation (%) 68% The Company envisions comparable or enhanced participation in future value creation activities. Company Capital Requirement - Total Company Capital Requirement - Remaining See appendix for select financial definitions. 7 Future Development Communities 2Q 2015 Supplemental The Company anticipates additional value creation from construction production of its Land Inventory, all of which is owned or controlled by the Company. Predevelopment Communities As of June 30, 2015, the Company owned 10 Predevelopment Communities aggregating 2,979 apartments and hotel keys that have forecasted construction starts through year-end 2016. MCRC Anticipated Apartment Current Construction Approved / Projected Community Location Homes Ownership Start Entitled Costs Notes Chase II Malden, MA 100.00% Q3 2015 fully Worcester Worcester, MA 100.00% Q3 2015 fully PI South - 4/5 Hotel Weehawken, NJ 50.00% Q3 2015 fully Conshohocken Conshohocken, PA 100.00% Q4 2015 fully PI South - Building 11 Weehawken, NJ 50.00% Q4 2015 fully Lofts at 40 Park Morristown, NJ 59 25.00% Q4 2015 partial Freehold Freehold, NJ 100.00% Q1 2016 partial Portside 5/6 East Boston, MA 85.00% Q1 2016 fully PI North - Building C West New York, NJ 20.00% Q3 2016 partial Crystal House - III Arlington, VA 50.00% Q3 2016 fully Predevelopment Communities Value Creation Summary Projected Average Yield 6.40% Projected NOI Approximate Gross Value @ 5.00% Cap Less:Projected Costs Net Value Creation Repurposing Communities The Company defines Repurposing Communities as commercial holdings of the Company which have been targeted for re-zoning from their existing office to new multi-family use and have a likelihood of achieving desired re-zoning and project approvals.As of June 30, 2015, the Company had three active Repurposing Communities aggregating 595 potential apartments.Further, the Company has ongoing municipal negotiations for additional residential approvals and is evaluating numerous MCRC office holdings for Repurposing potential. MCRC Anticipated Apartment Current Construction Approved / Projected Community Location Homes Ownership Start Entitled Costs 250 Johnson Road Morris Plains, NJ 100.00% Q3 2015 fully 150 Monument Road Bala Cynwyd, PA 100.00% Q1 2016 partial 233 Canoe Brook Road Short Hills, NJ 100.00% Q2 2016 partial Repurposing Communities Value Creation Summary Projected Average Yield 6.75% Projected NOI Approximate Gross Value @ 5.00% Cap Less:Projected Costs Net Value Creation 8 Future Development Communities (cont.) 2Q 2015 Supplemental Future Developments Anticipated Apartment Current Construction Approved / Community Location Homes Ownership Start Entitled Notes Liberty Landing Phase I Jersey City, NJ 50.00% partial PI North - Building J West New York, NJ 20.00% partial PI North - Building I West New York, NJ 20.00% partial San Remo Jersey City, NJ 41.67% partial Portside 1-4 East Boston, MA 85.00% none Overlook IIIC Malden, MA 100.00% partial PI South - Building 8/9 Weehawken, NJ 50.00% partial PI North - Riverbend 6 West New York, NJ 20.00% Beyond partial PI South - Building 16 Weehawken, NJ 50.00% Beyond partial PI South - Building 2 Weehawken, NJ 50.00% Beyond partial PI South - Park Parcel Weehawken, NJ 50.00% Beyond partial PI South - Office 1/3 Weehawken, NJ N/A 50.00% Beyond partial Overlook IIIA Malden, MA 100.00% Beyond partial Overlook IV Malden, MA 45 100.00% Beyond partial URL® Harborside - Future Jersey City, NJ 100.00% Beyond partial Crystal House - Future Arlington, VA 50.00% Beyond partial Liberty Landing Jersey City, NJ 50.00% Beyond partial Future Developments Total Development Communities - Future Notes: (1) The Chase II project represents two development parcels: IIB and IIID. (2) Number of units reflects programmed hotel keys. (3) The Company has a signed agreement to acquire this land, subject to certain conditions. (4) Prudential has an option to participate in East Boston Parcels 5 and 6, under similar terms as Parcel 7. (5) Target approvals will likely also include approximately 225 hotel keys. 9 Capitalization Highlights 2Q 2015 Supplemental Project Debt Priority Capital Balances (1) Third Outstanding Maximum Maturity Interest MCRC Party Return Ownership Balance Balance Date Rate Capital Capital Rate Note Operating Communities Consolidated Communities Park Square 100.00% 4/10/2019 L + 1.75% Consolidated Communities $- $- Participatory Joint Ventures Crystal House 25.00% 4/1/2020 3.17% Participatory Joint Ventures Subordinated Joint Ventures Marbella 24.27% 5/1/2018 4.99% 9.50% (3) * Monaco 15.00% 2/1/2021 4.19% - 9.00% * RiversEdge at Port Imperial 50.00% 9/1/2020 4.32% - 9.00% * RiverTrace 25.00% 7/15/2021 6.00% - 7.75% * The Estuary 7.50% 3/1/2030 4.00% - 8.50% * Metropolitan at 40 Park 12.50% 9/1/2020 3.25% 9.00% (4) * The Chase at Overlook Ridge 50.00% 12/26/2015 L + 2.50% - 6.50% (5) (6) * Subordinated Joint Ventures Commercial Operating Communities Port Imperial Garage I 43.75% - - N/A N/A - 8.00% Shops at 40 Park 12.50% 8/13/2018 3.63% - - Riverwalk at Port Imperial 20.00% - - N/A N/A - 9.00% Commercial Operating Communities Total Operating Communities Lease-Up Communities Participatory Joint Ventures 701 2nd Street, NE 50.00% 7/1/2033 4.82% - - RiverPark at Harrison 36.00% 6/27/2016 L + 2.35% 7.25% Participatory Joint Ventures Subordinated Joint Ventures Portside at Pier One - Building 7 38.25% 12/4/2015 L + 2.50% - 9.00% RiverParc at Port Imperial 20.00% 6/27/2016 L + 2.15% 9.00% Subordinated Joint Ventures Total Lease-Up Communities 10 Capitalization Highlights (cont.) 2Q 2015 Supplemental Project Debt Priority Capital Balances (1) Third Outstanding Maximum Maturity Interest MCRC Party Return Ownership Balance Balance Date Rate Capital Capital Rate Note In-Construction Communities Consolidated Eastchester 76.25% 3/30/2017 L + 2.35% 8.00% (9) Consolidated Communities Participatory Joint Ventures Marbella South (M2) 24.27% 3/30/2017 L + 2.25% 9.00% URL Harborside - I 85.00% 0 8/1/2029 5.20% - - Participatory Joint Ventures Total In-Construction Communities Future Developments Lofts at 40 Park 25.00% 9/30/2015 L + 2.50% - 8.00% PI North - Building C 20.00% - - - 10.00% Port Imperial North 20.00% - - Port Imperial South 50.00% 9/19/2015 L + 1.75% - Prime + 8.00% Total Future Developments Total Residential Portfolio Notes: *Ownership represents Company participation after satisfaction of Priority Capital. (1)Includes outstanding preferred returns, where applicable. (2)Upon a capital event, the Company receives a promoted additional 25 percent interest over a 9.00 percent IRR to heads-up capital accounts. (3)The MCRC Balance represents capital account held by Marbella Rosegarden, L.L.C., of which the Company owns a 48.53 percent interest. (4)Equity Capital balances apply to Metropolitan at 40 Park and Shoppes at 40 Park.The MCRC balance represents capital account held by Rosewood Epsteins, L.L.C., of which the Company owns a 50 percent interest. (5)On January 18, 2013, Overlook Apartments Investors entered into an interest rate swap agreement with a commercial bank. The swap agreement fixes the all-in rate to 3.0875 percent per annum for the period from September 3, 2013 to November 2, 2015. (6)The operating agreement allows for MCRC to participate in operating cash flows after equity partner receives a 6.5 percent preferred return on their capital balance.Upon a capital event, the partner receives 100 percent of cash flows until receiving a 9 percent IRR. Then, 70 percent is distributed to the partner and 30 percent is distributed to MCRC until an 11 percent IRR, with excess proceeds distributed in accordance with the members’ ownership percentages. (7)Subsequent to quarter end, the RiverPark at Harrison venture secured $30M, ten-year permanent financing.The financing fully amortized the PNC construction loan, and provided to the MCRC member ownership increase to 45% and excess financing proceeds of approximately $1.7 million. (8)On December 28, 2012, PruRose 13 entered into an interest rate swap agreement with a commercial bank. The swap agreement fixes the all-in rate to 2.79 percent per annum for the periodfrom July 1, 2013 to January 1, 2016. (9) Third Party Capital includes land capital of $391,000. (10) Represents Member Loan Balance and accrued unpaid interest as of 2Q 2015. After repayment of outstanding member loans, venture distributions are subject to tiered priority land payments between MCRC and the joint venture partner as described in the operating agreement. 11 Operating Communities - Repositioning Details 2Q 2015 Supplemental The Company defines Repositioning Communities as communities targeted for additional investment by the Company for unit and common area renovations.During repositioning it is often necessary to take apartments offline for a period of time to allow for renovations which can have a short-term impact on occupancy and operations.As of June 30, 2015, the company owned interests in six Repositioning Communities totaling 1,940 apartments. MCRC Company's Share of Share of Cost Homes Acquisition Post Repos. Projected Schedule Acq. Purchase Purchase Reposition MCRC Incurred Completed Avg. Rent Avg. Rent Estimated Estimated Repositioning Communities Homes Date Price Price (1) Budget Participation @6/30/15 @ 6/30/15 Per Home Per Home Start Completion Stabilization Consolidated Alterra I Jan 2013 Q4 2013 Q4 2015 Q1 2016 Alterra IB Apr 2013 Q4 2013 Q4 2015 Q1 2016 Richmond Court 82 Dec 2013 3 Q3 2014 Q3 2017 Q4 2017 Riverwatch Commons Dec 2013 - Q3 2014 Q3 2017 Q4 2017 Andover Apr 2014 - Q3 2014 Q3 2017 Q4 2017 Consolidated Participatory Joint Ventures Crystal House (2) Mar 2013 Q1 2014 Q1 2017 Q2 2017 Participatory Joint Ventures 27 Total Repositioning Note:The Company projects an approximate 10% return on its incremental repositioning capital investment. (1) The balance of purchase price repositioning capital to be provided by Joint Venture partner. (2) Unit count excludes 30 apartments permanently offline for renovation. See appendix for select financial definitions. 12 Appendix 2Q 2015 Supplemental Average Revenue Per Home: Calculated as total apartment revenue for the quarter ended June 30, 2015, divided by the average percent occupied for the quarter ended June 30, 2015, divided by the number of units and divided by 3. Post Repositioning Average Rent Per Home: The projected average monthly rental rate the Company expects to achieve post implementation of a repositioning plan (see Page 14). Consolidated Operating Communities:Wholly owned communities and communities whereby the Company has a controlling interest. Predevelopment Communities: Communities where the Company has commenced predevelopment activities that have a near-term projected project start. Development Communities - Future:Represents land inventory currently owned or controlled by the Company. Project Completion: As evidenced by a certificate of completion by a certified architect or issuance of a final or temporary certificate of occupancy. In-Construction Communities: Communities that are under construction and have not yet commenced initial leasing activities. Projected Stabilized NOI:Pro forma NOI for Lease-Up, In-Construction or Future Development communities upon achieving Project Stabilization. Lease-Up Communities: Communities that have commenced initial operations but have not yet achieved Project Stabilization. Project Stabilization:Lease-Up communities that have achieved over 95 Percent Leased for six consecutive weeks. MCRC Capital: Represents cash equity that the Company has contributed or has a future obligation to contribute to a project. Projected Stabilized Yield:Represents Projected Stabilized NOI divided by Total Costs. Net Operating Income (NOI): Total property revenues less real estate taxes, utilities and operating expenses. Repurposing Communities: Commercial holdings of the Company which have been targeted for re-zoning from their existing office to new multi-family use and have a likelihood of achieving desired rezoning and project approvals. Operating Communities:Communities that have achieved Project Stabilization. Subordinated Joint Ventures:Joint Venture communities where the Company's ownership distributions are subordinate to payment of priority capital preferred returns. Participatory Joint Ventures: Joint ventures in which the Company invests capital alongside Joint Venture partners with contributions made in proportion to each member's ownership percentage. Third Party Capital:Capital invested other than MCRC Capital. Percentage Leased: The percentage of units that are either currently occupied or vacant units leased for future occupancy. Total Costs:Represents full project budget, including land and developer fees, and interest expense through Project Completion. 13
